Exhibit 10.33

EXECUTIVE AGREEMENT

THIS EXECUTIVE AGREEMENT (this “Agreement”) is entered into on the 3rd day of
September, 2013 by and between Kenneth S. Esterow (“Executive”) and Bankrate,
Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company desires to engage Executive to perform certain services for
the Company, and Executive desires to accept said engagement from the Company;
and

WHEREAS, the Company and Executive have agreed upon the terms and conditions of
Executive’s engagement by the Company, and the parties desire to express the
terms and conditions in this Agreement; and

WHEREAS, the Company and Executive intend for this Agreement to supersede all
agreements between Executive and the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

1. Employment of Executive; Term. The Company hereby employs Executive as Senior
Vice President and Chief Operating Officer of the Company, commencing
September 9, 2013 (the “Effective Date”) and Executive hereby accepts such
employment by the Company, under the terms of this Agreement. The term of this
Agreement (the “Term”) shall commence as of the Effective Date and shall
terminate pursuant to Section 8 hereof.

2. Duties and Location.

A. Executive’s duties will consist of duties normally associated with the
position identified in Section 1. Executive shall report to the Chief Executive
Officer of the Company. Executive shall devote his full business time to the
Company’s business and shall not render to others any service of any kind for
compensation or engage in any activity which conflicts or interferes with the
performance of his obligations under this Agreement as determined in the
discretion of the Company’s Board of Directors (the “Board”) without the express
written consent of the Board; provided, however, that Executive may engage in
non-profit or charitable activities which do not involve substantial time and
which do not materially interfere with his employment under this Agreement and
which activities are not in competition with the Company as determined in the
discretion of the Board. Executive will be allowed to continue in his role as a
member of the board of directors of Orbitz Worldwide, Inc.

B. Executive agrees that he shall at all times faithfully and to the best of his
ability and experience perform all of the duties that may be required of him
pursuant to the terms of this Agreement.

C. Executive will perform his services from the Company’s office in New York,
NY. Executive recognizes that his position will entail reasonable travel, but
the Company cannot require Executive to relocate outside of the New York City
metropolitan area without Executive’s consent.



--------------------------------------------------------------------------------

3. Base Salary. Executive shall receive a base salary commencing on the
Effective Date and during his employment hereunder of $450,000.00 per annum (the
“Base Salary”), which amount may be increased (but not decreased) annually at
the discretion of the Compensation Committee of the Board (the “Committee”). The
Base Salary shall be paid to Executive by the Company in accordance with the
Company’s regular payroll practice as in effect from time to time.

4. Annual Bonus. Executive will be eligible for an annual bonus. Executive shall
have an annual target bonus in accordance with the Company’s management
incentive program of $250,000, with the actual annual bonus to be determined and
paid in accordance with the Company’s regular bonus practice as in effect from
time to time.

5. Stock Incentive Awards.

A. On October 1, 2013, the Company shall grant Executive 125,000 shares of
Restricted Stock (as defined in the Company’s 2011 Equity Compensation Plan (the
“Equity Plan”)) which shall vest, subject to continued employment, as follows:
(i) one-quarter of the shares of Restricted Stock granted pursuant to this
Agreement (31,250 shares) shall vest on the first anniversary of the Effective
Date and (ii) the remaining three-quarters of the shares of Restricted Stock
granted pursuant to this Agreement shall vest in thirty-six (36) monthly
installments beginning on the day that is one month following the first
anniversary of the Effective Date and on the 9th day of each month thereafter
(with 2,604 shares vesting on each of the first thirty-five (35) vesting dates
(October 9, 2014 through August 9, 2017) and 2,610 vesting on the final vesting
date (September 9, 2017)). The terms of the Restricted Stock award granted
hereunder shall be consistent with those provided in the Company’s standard form
of Restricted Stock award agreement; provided, however, that (x) any unvested
shares of Restricted Stock shall vest in full upon a termination of Executive’s
employment in accordance with sub-sections D or F of Section 8 of this Agreement
and (y) notwithstanding anything in the Equity Plan to the contrary, the
Restricted Stock award shall not vest upon the consummation of a Covered
Transaction (as defined in the Equity Plan).

B. On October 1, 2013 (the “Option Grant Date”), the Company shall grant
Executive a stock option to purchase 250,000 shares of Company common stock (the
“Option”) at a per share exercise price equal to the closing price per share of
Company common stock on the New York Stock Exchange on the Option Grant Date,
which Option shall vest and become exercisable as follows: (i) the portion of
the Option with respect to one-quarter of the shares subject to the Option
(62,500 shares) shall vest on the first anniversary of the Effective Date and
(ii) the remaining portion of the Option shall vest in thirty-six (36) monthly
installments beginning on the day that is one month following the first
anniversary of the Effective Date and on the 9th day of each month thereafter
(with the portion of the Option with respect to 5,208 shares vesting on each of
the first thirty-five (35) vesting dates (from October 9, 2014 through August 9,
2017) and the portion of the Option with respect to 5,220 shares vesting on the
final vesting date (September 9, 2017)). The terms of the Option to be granted
hereunder shall be consistent with those set forth in the Company’s standard
form of stock option award agreement; provided, however, that (x) any unvested
Options shall vest in full upon a termination of Executive’s employment in
accordance with sub-sections D or F of Section 8 of this Agreement and
(y) notwithstanding anything in the Equity Plan to the contrary, the Option
shall not vest upon the consummation of a Covered Transaction (as defined in the
Equity Plan).

 

2



--------------------------------------------------------------------------------

C. Executive shall be eligible to participate in annual grants pursuant to the
stock incentive programs applicable to similarly situated executives of the
Company, with actual stock incentive grants, if any, to be determined in the
sole discretion of the Committee. The terms of such stock incentive grants,
including without limitation with respect to the effect of a Covered
Transaction, will be materially consistent with grants made at such time to
similarly situated executives of the Company.

6. Executive Benefits. Executive shall be entitled to participate in all benefit
plans as shall be in effect for executive officers of the Company generally from
time to time, subject to the terms and conditions of each such plan. Executive
shall be entitled to paid vacation each year in accordance with the Company’s
policies.

In addition, the Company shall pay up to $7,000 of Executive’s actual legal fees
and costs incurred in connection with reviewing and negotiating the Agreement,
provided that Executive shall document said fees and costs in the manner
generally required by the Company under its policies and procedures.

7. Expenses. Executive shall be reimbursed by the Company monthly for the
ordinary and necessary reasonable business expenses incurred by him in the
performance of his duties for the Company, including travel and lodging
expenses, meals, client entertainment, and cell phone expense, all in accordance
with the Company’s policies; provided that Executive shall first document said
business expenses in the manner generally required by the Company under its
policies and procedures.

8. Termination.

The Term and Executive’s employment may be terminated upon the occurrence of any
of the following events:

A. Death of Executive;

B. Mental or physical disability of Executive which prevents him from performing
substantially all of his duties hereunder for a period of 120 consecutive days
or 180 days during any one year.

C. For Cause, as defined below:

(i) Executive’s material breach of this Agreement which is not cured within ten
(10) days of receipt of written notice to Executive specifying the nature of
such breach in reasonable detail;

(ii) Executive’s dishonesty, fraud, malfeasance, gross negligence or misconduct
which, in the reasonable judgment of the Board, is, or is likely to, cause
material injury to the Company or the business reputation of the Company;

 

3



--------------------------------------------------------------------------------

(iii) Executive’s willful failure to (a) follow the lawful direction (consistent
with Executive’s duties) of the Board or (b) comply in all material respects
with the lawful policies, procedures, and rules of the Company, as the same have
been communicated to Executive in writing which, in the case of either (a) or
(b), is not cured within ten (10) days of receipt of written notice to Executive
specifying the nature of such failure in reasonable detail; or

(iv) Executive’s conviction of, or Executive’s entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude.

D. Without Cause. “Without Cause” means any termination of employment by the
Company which is not defined in sub-sections A, B, or C, above.

E. By Executive without Good Reason as defined below.

F. By Executive for Good Reason as defined below.

(i) For purposes of this Agreement “Good Reason” shall mean (1) the failure by
the Company to pay to Executive the compensation or perform any other obligation
due to him under this Agreement or any agreements evidencing the grant of the
stock incentives described in Section 5 hereof; (2) following the second
anniversary of the Effective Date, Executive’s duties and responsibilities not
having materially increased above the level set forth herein; (3) the failure by
the Company to allow Executive to participate in the Company’s employee benefit
plans generally available from time to time to executives of the Company;
(4) the failure of any successor to all or substantially all of the business
and/or assets of the Company to assume this Agreement; (5) relocation of
Executive to an office greater than thirty (30) miles from the current location
of Executive’s principal office without Executive’s consent; or (6) reduction of
Executive’s title, or material reduction of Executive’s duties or
responsibilities with the Company; provided, however, that Good Reason shall not
exist hereunder unless Executive provides written notice to the Company of the
existence of one or more of the conditions described in clauses (1) through
(6) within thirty (30) days following Executive’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company shall have ten (10) days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition if such condition is reasonably subject to cure. In the
event that the Company fails to remedy the condition constituting Good Reason
during the applicable Cure Period, Executive must terminate his employment, if
at all, within thirty (30) days following such Cure Period in order for such
termination as a result of such condition to constitute a termination for Good
Reason.

9. Post Termination Payment Obligations.

A. If the Term and Executive’s employment is terminated for any of the reasons
stated in sub-sections A, B or C of Section 8 of this Agreement or is terminated
by Executive pursuant to sub-section E of Section 8 of this Agreement, then
Executive shall be entitled to receive his Base Salary at the then current rate
and any accrued bonus through the effective date of the termination, payable
within fifteen (15) days of the effective termination date, and

 

4



--------------------------------------------------------------------------------

thereafter the Company shall have no further obligations under this Agreement
except as set forth in Section 14(C), but Executive shall continue to be bound
by Sections 10, 13, 14 and 15 and all other post-termination obligations
contained in this Agreement and provisions of this Agreement that specifically
survive termination of Executive’s employment.

B. If the Term and Executive’s employment is terminated in accordance with
sub-section F of Section 8 of this Agreement or is terminated by the Company
pursuant to sub-section D of Section 8 of this Agreement then (i) the Company
shall pay Executive his Base Salary at the then current rate and any accrued
bonus through the effective termination date, payable within fifteen (15) days
of the termination date, (ii) all of the outstanding unvested stock incentive
awards granted pursuant to sub-sections A and B of Section 5 of this Agreement
shall immediately vest upon such a termination of employment and (iii) the
Company shall pay Executive a separation payment in the amount of one year’s (18
months, if such termination of employment occurs during the one-year period
immediately following a Covered Transaction (as defined in the Equity Plan) Base
Salary at the then current rate (the “Separation Payment”). The Separation
Payment (whether or not in connection with a Covered Transaction) shall be paid
in three installments as follows:

(i) One-Third of the Separation Payment shall be payable on the fifty-fifth
(55th) day after the termination date;

(ii) One-Third of the Separation Payment shall be payable on the 6-month
anniversary of the termination date; and

(iii) One-Third of the Separation Payment shall be payable on the 12-month
anniversary of the termination date.

The post-termination obligations under this Section 9(B) shall be binding upon
the Company regardless of Executive’s subsequent employment with any other
person, firm, partnership, association, business organization, corporation or
other entity which is not affiliated with the Company.

C. In consideration of, and as a condition to the Company’s obligation to pay
the Separation Payment, Executive shall:

(i) Execute and deliver a Separation and Release Agreement in a form prepared by
and acceptable to the Company (which will be substantially in the form attached
hereto as Exhibit A) within fifty-five (55) days following the termination date
(including the expiration of any revocation period required by law), whereby
Executive releases the Company from any and all liability and settles claims of
any kind. Benefits under this Agreement shall be deemed forfeited if the release
is not executed and delivered to the Company within the time period specified or
if the release is revoked; and

(ii) Comply with the restrictive covenants (Sections 13 and 14 of this
Agreement), all other post-termination obligations contained in this Agreement
and the provisions of this Agreement that specifically survive termination of
this Agreement.

 

5



--------------------------------------------------------------------------------

D. Upon any termination of Executive’s employment with the Company for any
reason, Executive shall promptly resign from any position as an officer,
director or fiduciary of the Company or any Company affiliate or other
Company-related entity.

10. Work Product. All Work Product (defined below) shall be work made for hire
by Executive and owned by the Company. If any of the Work Product may not, by
operation of law or otherwise, be considered work made for hire by Executive for
the Company, or if ownership of all right, title, and interest to the legal
rights therein shall not otherwise vest exclusively in the Company, Executive
hereby assigns to the Company, and upon the future creation thereof
automatically assigns to the Company, without further consideration, the
ownership of all Work Product. The Company shall have the right to obtain and
hold in its own name copyrights, patents, registrations, and any other
protection available in the Work Product. Executive agrees to perform, during or
after termination of Executive’s employment by the Company, such further acts as
may be necessary or desirable to transfer, perfect and defend the Company’s
ownership of the Work Product as requested by the Company. “Work Product” means
the data, materials, formulas, research, documentation, computer programs,
communication systems, audio systems, system designs, inventions (whether or not
patentable), and all works of authorship, including all worldwide rights therein
under patent, copyright, trade secret, confidential information, moral rights
and other property rights, created or developed in whole or in part by
Executive, while employed by the Company, within the scope of Executive’s
employment or which otherwise relates in any manner to the Company’s Business.

11. Set-Off. If at the time of termination of the Term and Executive’s
employment for any reason, Executive has any outstanding obligations to the
Company, Executive acknowledges that the Company is authorized to deduct from
Executive’s final paycheck and the Separation Payment any then documented
amounts owed to the Company.

12. No Mitigation; No Set-Off. Executive shall have no obligation to seek other
employment or take any other action to mitigate any amounts due to him under
this Agreement.

13. Trade Secrets and Confidential Information. During the course of Executive’s
employment with the Company, the Company may disclose to Executive Trade Secrets
and Confidential Information (defined below). The Trade Secrets and the
Confidential Information of the Company are the sole and exclusive property of
the Company (or a third party providing such information to the Company). The
disclosure of the Trade Secrets and the Confidential Information of the Company
to Executive does not give Executive any license, interest or rights of any kind
in the Trade Secrets or Confidential Information.

A. Executive may use the Trade Secrets and Confidential Information solely for
the benefit of the Company while Executive is an employee of the Company.
Executive shall hold in confidence the Trade Secrets and Confidential
Information of the Company. Except in the performance of services for the
Company, Executive shall not reproduce, distribute, transmit, reverse engineer,
decompile, disassemble, or transfer the Trade Secrets or the Confidential
Information of the Company or any portion thereof.

B. The obligations under this Agreement with regard to the Trade Secrets of the
Company remain in effect as long as the information constitutes a trade secret
under applicable

 

6



--------------------------------------------------------------------------------

law. The obligations with regard to the Confidential Information of the Company
shall remain in effect while Executive is employed by the Company and for a
period of three (3) years thereafter.

C. Executive agrees to return to the Company, upon Executive’s resignation,
termination, or upon request by the Company, the Trade Secrets and Confidential
Information of the Company and all materials relating thereto.

D. As used herein, “Trade Secrets” means information of the Company, and its
licensors, suppliers, clients and customers, including, but not limited to,
technical or non-technical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers,
which is not commonly known or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

As used herein, “Confidential Information” means information, other than Trade
Secrets, that is treated as confidential, and that would potentially damage or
interfere with, in any manner, the Company’s business if disclosed. Confidential
Information includes, but is not limited to, information concerning the
Company’s financial structure, pricing, revenue sharing, partner agreements,
customer agreements, marketing plans, methods of operation, and internal
operating procedures.

Notwithstanding the foregoing, the provisions of this sub-section D do not apply
to (i) information which is general knowledge in the Company’s industry,
(ii) information that has been disclosed to Executive by third parties who are
unrelated to the Company and who are not bound by agreements of confidentiality
with respect thereto, and (iii) as Executive may be required to disclose by law
but only to the extent required by law.

14. Restrictive Covenants.

A. Non-competition. Executive agrees that for so long as Executive is employed
by the Company and for a period of one (1) year thereafter, Executive will not,
individually or on behalf of any person, firm, partnership, association,
business organization, corporation or other entity engaged in the Business of
the Company, engage in or perform, anywhere within the United States, Canada and
any other such geography in which the Company operates, which shall constitute
the territory, any activities which are competitive with the Business of the
Company. Nothing herein shall be construed to prohibit Executive from acquiring
shares of capital stock of any public corporation, provided that such investment
does not exceed 5% of the stock of such public corporation.

B. Non-Solicitation; Non-Disparagement. Executive agrees that for so long as
Executive is employed by the Company or any of its affiliates and for a period
thereafter equal to twelve (12) months from the date Executive ceases to be
employed by the Company and its affiliates for any reason, neither Executive nor
any company or other entity controlled by

 

7



--------------------------------------------------------------------------------

Executive (whether currently existing or hereafter acquired or formed) shall,
directly or indirectly, in any capacity, (i) solicit or induce, or attempt to
solicit or induce, any person who accepts employment with the Company and its
affiliates to leave the employ of the Company or any of its affiliates for any
reason whatsoever, (ii) hire or employ any person who accepts employment with
the Company and its affiliates, (iii) solicit or induce, or attempt to solicit
or induce, any customer of the Company and its affiliates not to purchase any
goods or products with respect to the Company and its affiliates or
(iv) otherwise impede or interfere in any way with any customer relationship of
the Company or any of its affiliates with respect to the Company and its
affiliates. Executive agrees not to disparage the Company or its affiliates in
any way, other than as part of the judicial, arbitration or other dispute
resolution process in connection with any litigation, mediation, arbitration or
other judicial proceeding arising under any claim brought in connection with
this Agreement, or other than when compelled to testify under oath by subpoena,
regulation or court order.

C. The Company agrees to instruct the members of the Board and officers of the
Company who are subject to the requirements of Section 16 of the Securities
Exchange Act of 1934, as amended, not to disparage the Executive in any way,
other than as part of the judicial, arbitration or other dispute resolution
process in connection with any litigation, mediation, arbitration or other
judicial proceeding arising under any claim brought in connection with this
Agreement, or other than when compelled to testify under oath by subpoena,
regulation or court order.

D. For purposes of this Section 14, the term “Business” shall mean the business
of the delivery of editorial content and product research related to consumer
financial services delivered in print or over the Internet; and the term
“Client” shall mean any individual or business entity which employs the Company
for purposes of delivery of editorial content and product research related to
consumer financial services delivered in print or over the Internet.

15. Injunctive Relief. Executive acknowledges that breach of the provisions of
Sections 13, and/or 14 of this Agreement would result in irreparable injury and
permanent damage to the Company, which prohibitions or restrictions Executive
acknowledges are both reasonable and necessary under the circumstances,
singularly and in the aggregate, to protect the interests of the Company.
Executive recognizes and agrees that the ascertainment of damages in the event
of a breach of Sections 13 and/or 14 of this Agreement would be difficult, and
that money damages alone would be an inadequate remedy for the injuries and
damages which would be suffered by the Company from breach by Executive.

Executive therefore agrees: (i) that, in the event of a breach of Sections 13
and/or 14 of this Agreement, the Company, in addition to and without limiting
any of the remedies or rights which it may have at law or in equity or pursuant
to this Agreement, shall have the right to injunctive relief or other similar
remedy in order to specifically enforce the provisions hereof; and (ii) to waive
and not to (A) assert any defense to the effect that the Company has an adequate
remedy at law with respect to any such breach, (B) require that the Company
submit proof of the economic value of any Trade Secret, or (C) require that the
Company post a bond or any other security. Nothing contained herein shall
preclude the Company or Executive from seeking monetary damages of any kind,
including reasonable fees and expenses of counsel and other expenses, in a court
of law.

 

8



--------------------------------------------------------------------------------

16. Survival. The provisions of Sections 9 through 32 shall survive termination
of the Term and Executive’s employment.

17. Invalidity of Any Provision. It is the intention of the parties hereto that
Sections 10, 13 and 14 of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this Agreement
which shall be deemed amended to delete or modify, as necessary, the invalid or
unenforceable provisions. The parties further agree to alter the balance of this
Agreement in order to render the same valid and enforceable.

18. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach.

19. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, and the Company shall
require any successors and assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, his beneficiaries or legal representatives, except
by will or by the laws of descent and distribution.

20. License. To the extent that any pre-existing materials are contained in the
materials Executive delivers to the Company or the Company’s customers, and such
preexisting materials are not Work Product, Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to: (i) use and
distribute (internally or externally) copies of, and prepare derivative works
based upon, such preexisting materials and derivative works thereof and
(ii) authorize others to do any of the foregoing. Executive shall notify the
Company in writing of any and all pre-existing materials delivered to the
Company by Executive.

21. Release. Executive acknowledges that Executive may provide the image,
likeness, voice, or other characteristics of Executive or third parties in the
services, materials, computer programs and other deliverables that Executive
provides as a part of this Agreement. Executive hereby consents to the use of
such characteristics of Executive by the Company in the products or services of
the Company.

22. Severability. If any provision or part of a provision of this Agreement
shall be determined to be void and unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall remain valid and
enforceable.

23. No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and Executive’s employment by
the Company and the performance of Executive’s duties hereunder shall not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.

 

9



--------------------------------------------------------------------------------

24. Entire Agreement. This Agreement represents the entire understanding of the
parties concerning the subject matter hereof and supersedes all prior
communications, agreements and understandings, whether oral or written, relating
to the subject matter hereof. The language contained herein shall be deemed to
be that negotiated and approved by both parties and no rule of strict
construction shall be applied.

25. Modification. This Agreement may be modified only by agreement in writing
signed by both the Company and Executive.

26. Governing Law. This Agreement shall be governed in all aspects by the laws
of the State of Florida without regard to its rules governing conflicts of law.

27. Section Headings. The section headings are included for convenience and are
not intended to limit or affect the interpretation of this Agreement.

28. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

 

To the Company:

  

Bankrate, Inc.

477 Madison Avenue, Suite 430

New York, NY 10022

Attention: General Counsel

Telecopy: 917-368-8611

To Executive:

  

Kenneth S. Esterow

313 Canterbury Lane

Wyckoff, NJ 07481

With a copy to:

  

Robert C. Christenson

1075 Peachtree Street, NE

Suite 3500

Atlanta, GA 30309

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received. Either party may
change the address for notice by notifying the other party of such change in
accordance with this Section.

29. Section 409A. Notwithstanding the foregoing, if any amount to be paid to
Executive pursuant to this Agreement is “deferred compensation” subject to
Section 409A of the Code and the rules and regulations thereunder (“Section
409A”), and if Executive is a “Specified Employee” (as defined under
Section 409A) as of the date of Executive’s termination of employment hereunder,
then, to the extent necessary to avoid the imposition of excise taxes or other
penalties under Section 409A, the payment of benefits, if any, scheduled to be
paid by the Company to Executive hereunder during the first 6-month period
following the date of a termination of employment hereunder shall not be paid
until the date which is the first business day following the six (6)-month
anniversary of Executive’s termination of employment for any

 

10



--------------------------------------------------------------------------------

reason other than death. Any termination of employment or services from the
Company which triggers a payment of “deferred compensation” subject to
Section 409A shall, if applicable, meet the requirements of a “separation from
service” under Section 409A. Notwithstanding anything to the contrary in this
Agreement, all reimbursements and in-kind benefits provided under this Agreement
that are subject to Section 409A shall be made in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(A) any reimbursement is for expenses incurred during Executive’s lifetime;
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(C) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (D) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. This Agreement is intended to
comply with Section 409A, and the parties shall cooperate fully with one another
to ensure compliance with Section 409A, including, without limitation, adopting
amendments to arrangements subject to Section 409A and operating such
arrangements in compliance with Section 409A; provided, however, nothing in this
Section 29 shall require Executive to reduce his compensation or require the
Company to indemnify Executive for any taxes, penalties or interest that may be
imposed on Executive under Section 409A.

30. Indemnification. The Company agrees, to the greatest extent permitted by
applicable law and the Company’s Articles of Incorporation, to defend, indemnify
and hold harmless Executive against any and all loss, damage, liability and
expense, including, without limitation, reasonable attorneys’ fees,
disbursements court costs, and any amounts paid in settlement and the costs and
expenses of enforcing this section of the Agreement, which may be suffered or
incurred by Executive in connection with the provision of his services
hereunder, including, without limitation, any claims, litigations, disputes,
actions, investigations or other matters, provided that such loss, damage,
liability and expense (i) arises out of or in connection with the performance by
Executive of his obligations under this Agreement and (ii) is not the result of
any material breach by Executive of his obligations hereunder, and provided
further that the Company shall be under no obligation to defend, indemnify or
hold harmless Executive if Executive has acted with gross negligence or willful
misconduct.

In addition to the foregoing, the Company agrees to provide Executive with
coverage under a Directors & Officers insurance policy to the same extent as the
Company currently provides its executive officers.

31. Jurisdiction and Venue. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Palm Beach County, Florida. Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Florida in Palm Beach County or the United
States District Court, Southern District of Florida. Each party consents to the
jurisdiction of such Florida court in any such civil action or legal proceeding
and waives any objection to the laying of venue of any such civil action or
legal proceeding in such Florida court. Service of any court paper may be
effected on such party by mail, as provided in this Agreement, or in such other
manner as may be provided under applicable laws, rules of procedure or local
rules.

 

11



--------------------------------------------------------------------------------

32. JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT,
ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO
OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY
HAS READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION. EACH PARTY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE
TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION. IN CONNECTION WITH ANY PROCEEDING BROUGHT PURSUANT TO
THIS SECTION 32, EACH PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES, INCLUDING
ATTORNEY’S FEES, AND NEITHER PARTY SHALL BE ENTITLED TO RECOVER SUCH COSTS OR
EXPENSES EXPENDED IN THE COURSE OF SUCH PROCEEDING.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EXECUTIVE:    

COMPANY:

BANKRATE, INC.

/s/ Kenneth S. Esterow

    By:  

/s/ Thomas R. Evans

Kenneth S. Esterow

      Thomas R. Evans         President & Chief Executive Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Separation Agreement]